Citation Nr: 0734628	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma, claimed 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from February 1971 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  Service connection for glaucoma was denied by a September 
2001 RO rating decision.

2.  The evidence added to the record since the September 2001 
rating decision does not bear directly and substantially upon 
the issue of service connection for glaucoma.  In addition, 
it does not raise a reasonable possibility of substantiating 
the claim, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.  



CONCLUSION OF LAW

Evidence submitted since the September 2001 rating decision 
wherein the RO denied service connection for glaucoma is not 
new and material; thus, the claim may not be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In January 2004 and January 2005 the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2004 and 
January 2005 letters provided to the veteran complied with 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Subsequently, the November 2005 SOC and December 2005 SSOC 
explained the basis for the RO's action and provided him with 
additional 60-day periods to submit more evidence.  It 
appears that obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the January 2005 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability which 
is aggravated by, proximately due to, or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2007).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the U.S. Court of Appeals for the Federal 
Circuit noted that the new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince to Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A September 2001 
rating decision denied service connection for glaucoma.  The 
RO sent the veteran a letter in September 2001 explaining 
that he had one year from the date of the letter to appeal 
the rating decision.  In December 2003 the veteran filed a 
request to reopen his claim.

Summarizing the evidence of record at the time of the 
September 2001 rating decision, the veteran said at a July 
2001 VA examination that he had been diagnosed with glaucoma 
in both eyes and that he had a follow-up scheduled for 
September.  The RO noted in the September 2001 rating 
decision that there was no medical evidence showing that the 
veteran had glaucoma and no evidence that such a disorder was 
secondary to his service connected diabetes mellitus.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 Fed. 
1390, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, in January 
2004 he had a VA eye examination at which he was diagnosed 
with primary open-angle glaucoma with field loss.  In March 
2004, the VA physician reviewed the veteran's claims file and 
wrote in an addendum to the January 2004 report that his 
glaucoma is not due to diabetes mellitus, and that a 
causative relationship between the diabetes and glaucoma has 
not been established.  VA medical center records show that 
the veteran was treated 

for glaucoma in August 2004 and January 2005.  In November 
2005 the veteran submitted general published information, not 
specific to his particular case, about glaucoma to the RO.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for glaucoma.  The new evidence 
from the VA examination and addendum weighs against the claim 
for service connection, and therefore it does not raise a 
reasonable possibility of supporting the claim.  In this 
regard, evidence that is unfavorable to the appellant's case 
and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  The new treatment notes and general 
information about glaucoma do not provide competent 
information to link the veteran's currently diagnosed primary 
open-angle glaucoma to his military service or his service-
connected diabetes.  Therefore, this evidence is not new and 
material.

We recognize the sincerity of the arguments advanced by the 
veteran that his glaucoma is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However 
glaucoma is a complex disorder which requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for glaucoma.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the Board has found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for glaucoma is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


